Exhibit 10.1


AMENDED AND RESTATED
PSS WORLD MEDICAL, INC.
1999 BROAD-BASED STOCK PLAN


I.   GENERAL


1.1   PURPOSE OF THE PLAN

        The purpose of the Amended and Restated 1999 Broad-Based Stock Plan (the
“Plan”) of PSS World Medical, Inc. (the “Company”) is to provide an incentive,
in the form of a proprietary shareholder interest in the Company, to employees
and consultants of the Company and/or its subsidiaries, to increase their
interest in the Company’s welfare, and to assist the Company and its
subsidiaries in attracting and retaining employees and consultants upon whose
judgment, interest, and special effort the successful conduct of the Company’s
operation is largely dependent.


1.2   ADMINISTRATION OF THE PLAN

        The Plan shall be administered by the Compensation Committee or its
successor (the “Committee”) of the Board of Directors of the Company (the
“Board”).

        The Committee shall have full and final authority in its discretion,
subject to the provisions of the Plan: (a) to determine individuals to whom and
the time or times at which options or stock awards shall be granted and
exercised and the number of shares and exercise price, if any, of the common
stock of the Company (“Common Stock”) covered by each option or stock award; (b)
to determine the terms of the option or stock award agreements, which need not
be identical, including, without limitation, terms covering vesting, exercise
dates, if any, and exercise prices, if any; (c) to decide all questions of fact
arising in the application of the Plan; and (d) to administer and interpret the
Plan in all respects. All determinations made by the Committee shall be final
and conclusive.

        The Committee shall meet once each fiscal year, and at such additional
times as it may determine or as is requested by the chief executive officer of
the Company, to designate the eligible employees or consultants, if any, to be
granted awards under the Plan and the type and amount of such awards and the
time when awards will be granted. All awards granted under the Plan shall be on
the terms and subject to the conditions hereinafter provided.


1.3   ELIGIBLE PARTICIPANTS

        Employees or consultants of the Company and the Company’s subsidiaries
shall be eligible to participate in the Plan (any employee or consultant
receiving an award under this Plan hereinafter referred to as a “Participant”).
The terms “subsidiary” or “subsidiaries” shall mean any corporation now existing
or hereafter organized or acquired (other than the Company) in an unbroken chain
of corporations beginning with the Company, if, at the time of option grant,
each of the corporations (including the Company) other than the last corporation
in the unbroken chain owns stock possessing 80% or more of the total combined
voting power of all classes of stock in one of the other corporations in such
chain.


1.4   GRANTS

        Grants under the Plan may be non-qualified stock options (as described
in Article II) or stock awards (as described in Article III).


1.5   OTHER COMPENSATION PROGRAMS

        The adoption of the Plan contemplates the continuation of any existing
incentive compensation plan(s) of the Company and in no way limits or is limited
by the operation, administration or amendment of any such plan(s). The existence
and terms of the Plan shall not limit the authority of the Board in compensating
employees or consultants of the Company in such other forms and amounts as it
may determine from time to time.


1.6   LIMITATIONS ON GRANTS

        The aggregate number of shares of Common Stock, including shares
reserved for issuance pursuant to the exercise of options, which may be granted
or issued under the terms of the Plan, may not exceed 1,700,000 shares, of which
not more than 33% may be granted as awards of restricted stock or unrestricted
stock awards, and such shares hereby are reserved for such purpose. Whenever any
outstanding grant or portion thereof expires, is canceled or forfeited or is
otherwise terminated for any reason without having been exercised, the Common
Stock allocable to the expired, forfeited, canceled or otherwise terminated
portion of the grant may again be the subject of further grants hereunder.

        Notwithstanding the foregoing, during the period that any grants remain
outstanding under the Plan, the Committee may make good faith adjustments with
respect to the number of shares of Common Stock attributable to such grants for
purposes of calculating the maximum number of shares of Common Stock available
for the granting of future grants under the Plan.


1.7   DEFINITIONS

        The following definitions shall apply to the Plan:

    (a)        “Disability” shall have the meaning provided in the Company’s
applicable disability plan or, in the absence of such a definition, when a
Participant becomes totally disabled (as determined by a physician mutually
acceptable to the Participant and the Company) before attaining his or her 65th
birthday and if such total disability continues for more than three months.
Disability does not include any condition which is intentionally self-inflicted
or caused by illegal acts of the Participant.


    (b)        “Fair Market Value”, on any date, means (i) if the Common Stock
is listed on a securities exchange or is traded over the Nasdaq National Market,
the closing price of the shares of Common Stock on such date on such exchange or
over such system on such date or, in the absence of reported sales on such date,
the closing price on the immediately preceding date on which sales were
reported, or (ii) if the Common Stock is not listed on a securities exchange or
traded over the Nasdaq National Market, the mean between the bid and offered
prices as quoted by Nasdaq for such date, provided that if it is determined that
the fair market value is not properly reflected by such Nasdaq quotations, Fair
Market Value will be determined by such other method as the Committee determines
in good faith to be reasonable.


    (c)        “Retirement” relates only to an employee participant and shall
have the meaning provided in the Company’s applicable retirement plan or, in the
absence of such a definition, the first day of the month following the month in
which the Participant attains his or her 65th birthday.



II.   STOCK OPTIONS


2.1   TYPES OF OPTIONS

        Options granted under the Plan shall, at the time of grant, provide that
they will not be treated as an incentive stock option within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”).


2.2   TERMS AND CONDITIONS OF OPTIONS

        Subject to the following provisions, all options granted under the Plan
shall be in such form and upon such terms and conditions as the Committee, in
its discretion, may from time to time determine, provided such terms and
conditions are clearly designated at the time of grant.


2.3   EXERCISE PRICE

        The exercise price per share shall be at least the Fair Market Value of
the Common Stock on the date such option is granted.


2.4   TERM OF OPTIONS

        Any option granted under the Plan may be exercised no later than ten
(10) years from the date of grant or such shorter period of time as designated
by the Committee at the time of grant. Subject to Sections 2.8, 2.9 and 2.11
hereof and the stock option agreement governing the grant of the options under
the Plan, which may contemplate vesting of exercise rights, options may be
exercised in whole or in one or more parts throughout such term. All rights to
exercise an option shall expire at the end of the designated term.


2.5   PAYMENT

        The Committee shall determine the methods by which the exercise price of
an option may be paid, the form of payment, including, without limitation, cash,
shares of Common Stock, or other property (including “cashless exercise”
arrangements), and the methods by which shares of Common Stock shall be
delivered or deemed to be delivered to Participants; provided, however, that if
shares of Common Stock are used to pay the exercise price of an option, such
shares must have been held by the Participant for at least six months. The
proceeds from such payment shall be added to the general funds of the Company
and shall be used for general corporate purposes.


2.6  VESTING OF OPTIONS

        Options shall be exercisable in whole or in part after completion of
such periods of service or achievement of such conditions as the Committee shall
specify when granting the options; provided however, that in the absence of a
Committee specification to the contrary and subject to Sections 2.8, 2.9 and
2.11, such option shall become fully exercisable five (5) years from the date of
grant.


2.7   NOTICE OF EXERCISE

        When exercisable pursuant to the terms of the governing stock option
agreement, options granted under the Plan shall be exercised by the Participant
(or by other authorized persons in accordance with Section 4.8) as to all or
part of the shares subject to the option by delivering written notice of
exercise to the Company at its principal business office or such other office as
the Company may from time to time direct, (a) specifying the number of shares to
be purchased, (b) indicating the method of payment of the exercise price or
including a check payable to the Company in an amount equal to the full exercise
price of the number of shares being purchased, (c) including a tax election, if
applicable, in accordance with Section 4.7, and (d) containing such further
provisions consistent with the provisions of the Plan, as the Company may from
time to time prescribe.


2.8   TERMINATION OF SERVICE

        Except as otherwise provided in this Section 2.8, if a Participant
ceases being an employee or consultant of the Company or any subsidiary for any
reason, including, without limitation, Retirement, discharge, layoff or any
other voluntary or involuntary termination of a Participant’s service (a
“Termination”), the unexercisable portion of the option granted hereunder shall
immediately terminate and be null and void, and the unexercised portion of any
outstanding and exercisable options granted hereunder to such Participant shall
terminate and be null and void for all purposes, after three (3) months have
elapsed from the date of the Termination unless a longer time is specified in
the applicable stock option agreement, or unless such time to exercise is
extended by the Committee, in its sole discretion, within thirty (30) days after
the date of Termination. Upon a Termination as a result of death or Disability,
any outstanding options may be exercised by the Participant or the Participant’s
legal representative within twelve (12) months after such termination; provided,
however, that in no event shall the period extend beyond the expiration of the
option term. Transfer of employment among the Company and any subsidiaries of
the Company shall not be deemed to be a Termination.


2.9   LIMITATION OF EXERCISE PERIODS

        The Committee may limit the time periods within which an option may be
exercised if a limitation on exercise is deemed necessary in order to effect
compliance with applicable law.


2.10   STOCK OPTION AGREEMENT

        Each option granted under the Plan shall be evidenced by an individual
stock option agreement which shall be executed by the Company and each
Participant. The agreement shall contain such terms and provisions, not
inconsistent with the terms of the Plan, as shall be determined by the
Committee, including: (a) the number of shares a Participant may acquire
pursuant to the option granted and the exercise price per share; (b) any
conditions affecting the exercise of the option, including without limitation
conditions for accelerated exercisability thereof; (c) the procedure for
exercising the option granted; (d) a clear designation of whether the exercise
of the option granted thereby is subject to vesting; and (e) such provisions as
the Committee, upon advice of counsel to the Company, shall deem necessary or
appropriate to comply with the requirements of applicable laws. In the event
there shall be any discrepancy or inconsistency between the terms of the Plan
and any term or provision contained in a stock option agreement, the terms of
the Plan, as interpreted by the Committee, shall govern.


2.11   CHANGE IN CONTROL

        Except as otherwise provided in the applicable award agreement, if a
Change in Control (as defined in Section 4.12) has occurred, then any
outstanding option shall immediately become exercisable with respect to all
shares subject to such option on the date such Change in Control occurred;
provided, however that such acceleration will not occur if, in the opinion of
the Company’s accountants, such acceleration would preclude the use of “pooling
of interest” accounting treatment for a Change in Control transaction that (a)
would otherwise qualify for such accounting treatment, and (b) is contingent
upon qualifying for such accounting treatment.


III.   STOCK AWARDS


3.1   TERMS AND CONDITIONS OF RESTRICTED STOCK AWARDS

        The Committee may grant shares of stock subject to the restrictions
described in Section 3.2 (“Restricted Stock”) under a restricted stock
agreement, without payment by the Participant for such Restricted Stock. Such
agreement shall specify the number of shares granted and the conditions and
terms of the grant. Restricted Stock, with restrictions noted on the face of the
certificates, shall be issued in the name of the Participant granted the
Restricted Stock and may be held in escrow by the Company or deposited with a
trust administered by the Committee (and subject to the claims of the Company’s
creditors) during the restriction period.


3.2  RESTRICTIONS

        Until the restrictions have lapsed in accordance with Section 3.3, the
shares of Restricted Stock granted hereunder may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated. The Committee may
impose such other restrictions on any shares of restricted stock as required by
law including, without limitation, restrictions under applicable federal or
state securities laws, and may place legends on the certificates representing
such Restricted Stock to provide appropriate notice of such restrictions.


3.3   PERIOD OF RESTRICTION

        Subject to Section 3.6, the restrictions set forth in Section 3.2 shall
lapse and such shares shall be freely transferable upon completion of such
periods of service or achievement of such conditions as the Committee shall
specify in an individual Restricted Stock Agreement between the Company and the
Participant when granting the shares of Restricted Stock.


3.4   TERMINATION OF SERVICE

        If a Participant’s employment or service as a consultant is terminated
prior to the lapsing of the restrictions in accordance with Section 3.3 as a
result of death, Retirement or Disability, restrictions on the shares of
Restricted Stock granted to the Participant shall immediately lapse on the date
of such death, Disability or Retirement. If any Participant’s employment or
service as a consultant is terminated prior to the lapsing of restrictions in
accordance with Section 3.3 for any reason other than death, Disability or
Retirement, the shares of Restricted Stock granted to such Participant shall be
forfeited and shall revert to the Company.


3.5   RIGHTS AS SHAREHOLDER

        Prior to the lapsing of restrictions in accordance with Section 3.3,
Participants holding shares of Restricted Stock shall be entitled to vote and to
receive all dividends and other distributions paid with respect to such shares
while they are held by the Participant. If any such dividend or distribution is
paid in shares of Common Stock, such shares shall be subject to the same
restrictions on transferability as the shares of Restricted Stock with respect
to which they were paid.


3.6   CHANGE IN CONTROL

        Except as otherwise provided in the applicable award agreement, if a
Change in Control (as defined in Section 4.12) has occurred, then all
restrictions on shares of Restricted Stock shall immediately lapse on the date
such Change in Control occurred; provided, however that such accelerated lapse
of restrictions will not occur if, in the opinion of the Company’s accountants,
such acceleration would preclude the use of “pooling of interest” accounting
treatment for a Change in Control transaction that (a) would otherwise qualify
for such accounting treatment, and (b) is contingent upon qualifying for such
accounting treatment.


3.7   OTHER STOCK-BASED AWARDS

        The Committee is authorized, subject to limitations under applicable
law, to grant to Participants such other awards that are payable in, valued in
whole or in part by reference to, or otherwise based on or related to shares of
Common Stock, as deemed by the Committee to be consistent with the purposes of
the Plan, including without limitation shares of Common Stock awarded purely as
a “bonus” and not subject to any restrictions or conditions. The Committee shall
determine the terms and conditions of such awards.


IV.   GENERAL PROVISIONS


4.1   GENERAL RESTRICTIONS

        Each grant under the Plan shall be subject to the requirement that if
the Committee shall determine, at any time, that (a) the listing, registration
or qualification of the shares of Common Stock subject or related thereto upon
any securities exchange or under any state or federal law, (b) the consent or
approval of any government regulatory body, or (c) an agreement by the
Participant with respect to the disposition of shares of Common Stock, is
necessary or desirable as a condition of, or in connection with, the granting or
the issuance or purchase of shares of Common Stock thereunder, such grant may
not be consummated in whole or in part unless such listing, registration,
qualification, consent, approval or agreement shall have been effected or
obtained free of any conditions not acceptable to the Committee.


4.2   ADJUSTMENTS FOR CERTAIN CORPORATE EVENTS

        In the event of a reorganization, recapitalization, stock split, stock
dividend, combination of shares, rights offer, liquidation, dissolution, merger,
consolidation, spin-off or sale of assets, or any other change in or affecting
the corporate structure or capitalization of the Company, the Board shall make
such adjustments as the Committee may recommend, and as the Board in its
discretion may deem appropriate, in the number and kind of shares authorized by
the Plan, in the number, exercise price or kind of shares covered by the grants
and in any outstanding grants under the Plan in order to prevent substantial
dilution or enlargement thereof.


4.3   AMENDMENTS

The Board or the Committee may, at any time and from time to time, amend, modify
or terminate the Plan without shareholder approval; provided, however, that the
Board or Committee may condition any amendment or modification on the approval
of shareholders of the Company if such approval is necessary or deemed advisable
with respect to tax, securities or other applicable laws, policies or
regulations.


4.4   MODIFICATION, SUBSTITUTION OR CANCELLATION OF GRANTS

        Subject to the terms of the Plan, the Committee may modify outstanding
grants under the Plan or accept the surrender of outstanding grants and make new
grants in substitution for them. Notwithstanding the foregoing, no modification
of any grant shall adversely alter or impair any rights or obligations of the
Participant without the Participant’s consent.


4.5  SHARES SUBJECT TO THE PLAN

        Shares distributed pursuant to the Plan shall be made available from
authorized but unissued shares or from shares purchased or otherwise acquired,
in open market, in private transactions or otherwise, by the Company for use in
the Plan, as shall be determined from time to time by the Committee.


4.6   RIGHTS OF A SHAREHOLDER

        Participants under the Plan, unless otherwise provided by the Plan,
shall have no rights as shareholders by reason thereof unless and until
certificates for shares of Common Stock are issued to them.


4.7   WITHHOLDING

        The Company shall have the right to deduct from any distribution of
Common Stock to any Participant an amount equal to the minimum federal, state
and local income taxes and other amounts as may be required by law to be
withheld (the “Withholding Taxes”) with respect to any grant under the Plan. If
a Participant is to experience a taxable event in connection with the receipt of
cash or shares of Common Stock pursuant to an option exercise, the Participant
shall pay the Withholding Taxes to the Company prior to the issuance of such
shares of Common Stock. In satisfaction of the obligation to pay Withholding
Taxes to the Company, the Participant may make a written election, which may be
accepted or rejected in the discretion of the Committee, to have withheld a
portion of the shares of Common Stock then issuable to the Participant having an
aggregate Fair Market Value on the day immediately preceding the date of such
issuance equal to the Withholding Taxes.


4.8   NONASSIGNABILITY

        Except as expressly provided in the Plan, no unexercised option shall be
assignable or transferable by a Participant other than by will or the laws of
descent and distribution or pursuant to a domestic relations order that would
satisfy Section 414(p)(1)(A) of the Code if such Section applied to a grant
under the Plan; provided, however, that the Committee may (but need not) permit
other transfers where the Committee concludes that such transferability (i) does
not result in accelerated taxation, and (ii) is otherwise appropriate and
desirable, taking into account any factors deemed relevant, including without
limitation, state or federal tax or securities laws.


4.9   NONUNIFORM DETERMINATIONS

        Determinations by the Committee under the Plan (including, without
limitation, determinations of the persons to receive grants, the form, amount
and timing of such grants, and the terms and provisions of such grants and the
agreements evidencing the same) need not be uniform and may be made by it
selectively among persons who receive, or are eligible to receive, grants under
the Plan, whether or not such persons are similarly situated.


4.10   NO GUARANTEED RELATIONSHIP

        Neither grants under the Plan nor any action taken pursuant to the Plan
shall constitute or be evidence of any agreement or understanding, express or
implied, that the Company shall retain the Participant for any period of time or
at any particular rate of compensation.


4.11   EFFECTIVE DATE; DURATION

        The Plan shall become effective as of the date adopted by the Board of
Directors (the “Effective Date”). No grant may be made under the Plan after
March 31, 2009, but grants theretofore granted may extend beyond such date.


4.12   CHANGE IN CONTROL

        Except as otherwise provided in the applicable award agreement, if a
Change in Control of the Company occurs, then all options shall become fully
exercisable and all restrictions on grants of Restricted Stock shall lapse as of
the date such Change in Control occurred; provided, however that such
accelerated exercisablilty or lapse of restrictions will not occur if, in the
opinion of the Company’s accountants, such acceleration would preclude the use
of “pooling of interest” accounting treatment for a Change in Control
transaction that (a) would otherwise qualify for such accounting treatment, and
(b) is contingent upon qualifying for such accounting treatment. For the
purposes of the Plan, a Change in Control of the Company shall be deemed to have
occurred upon the earliest of the following events:

    (a)        the acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 50% or more of
the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); provided, however, that for purposes
of this subsection (a), the following acquisitions shall not constitute a Change
of Control: (i) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company, or (ii) any acquisition by any corporation pursuant to a transaction
which complies with clauses (i), (ii) and (iii) of subsection (c) of this
definition; or


    (b)        Individuals who, as of the Effective Date, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to the Effective Date whose election, or nomination for election by
the Company’s stockholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or


    (c)        Consummation of a reorganization, merger, share exchange or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”), in each case, unless,
following such Business Combination, (i) all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 80% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (ii) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 25% or more of the combined voting power of the then
outstanding voting securities of such corporation except to the extent that such
ownership existed prior to the Business Combination, and (iii) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination.



4.13    GOVERNING LAW. THE PLAN AND ALL ACTIONS TAKEN THEREUNDER SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF FLORIDA.

        The foregoing is hereby acknowledged as being the PSS World Medical,
Inc. Amended and Restated 1999 Broad-Based Stock Plan as adopted by the Board of
Directors of the Company on February 19, 2001, and as amended by the Board of
Directors on March 27, 2002.

   PSS WORLD MEDICAL, INC.





 By:    /s/ David A. Smith
            David A. Smith
 It's     President and Chief Executive Officer
